PER CURIAM.
Defendant was indicted for aggravated rape, a violation of R.S. 14:42. Following a trial by jury defendant was found guilty of forcible rape (R.S. 14:43.1) by a unanimous verdict. He was thereafter sentenced to twenty years at hard labor in the custody of the Department of Corrections. On appeal defendant relies on five assignments of error in seeking a reversal of his conviction and sentence.
We find no merit in the assignments of error.1

Decree

Accordingly we affirm defendant’s conviction and sentence.
AFFIRMED.
SUMMERS, J., concurs.

. The substance of appellant’s assignments of error were as follows:
1. The court erred in overruling defense motion to suppress the identification.
2. The court erred in denying motions for new trial and arrest of judgment in that state failed to prove all elements of crime, more particularly, that defendant was not the husband or separated from bed and board from the victim.
4. Court erred in overruling defense objection to prosecutor’s rebuttal argument.
5. Court erred in overruling defense motion for mistrial in that jury was not sequestered.
6. Court erred in allowing physical examination of physical evidence by jury in contravention of Article 793.